PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_ANX_01_NA_NA_EN.txt. I5I

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

I.—DocuMENTS FILED ‘IN THE COURSE OF THE WRITTEN PROCEEDINGS.

A.—On behalf of the Belgian Government:

I.

D KEW

Extract from “Renseignements de l'Office colonial’ published by the Belgian
Ministry for the Colonies. Year 1914, pp. 36-37: “The Rubber
Markets of Antwerp, 1913.”

. Cahier des charges Agreement, concluded on April 16th, 1925, between

the Colony of the Belgian Congo, the Union nationale des Transporis
fluviaux (Unatra), and the Company known as the “Compagnie indus-
trielle et de Transports au Stanley-Pool’’ (Citas).

. Comparative table of prices obtained for colonial produce.
. Table of reductions granted on September ist, 1930.
. Table showing the rate of the abatements granted as from July 1st,

1931.

. Correspondence from the Belgian Minister for the Colonies to the Presi-

dent of the Permanent Committee for the co-ordination of transport
services in the Congo, indicating the intention to modify the rate of
reductions and abatements in accordance with requirements.

. Note concerning fidelity contracts and contracts for the taking over

of fleets.

. Form of fidelity contract.

. Correspondence exchanged showing the origin of the fidelity contracts.
. Table of tonnage transported up and down stream from 1929 to 1933.
. Extract from the statutes of Unatra in 1925.

. General summary of contracts concluded by Unatra.

. Ordinance of the Governor-General.—River police—Loading of ships

and other craft. (Bulletin administratif et commercial, 1920, p. 667.)

. Summary of bordereaux and manifests, relating to incoming and out-

going traffic, from 1930 to 1932, in connection with cargoes carried by
Mr. Chinn’s vessels.

. Note for the Chief Engineer of the Navigable Waterways Service respect-

ing Mr. Chinn’s vessels. ‘

B.—On behalf. of the Government of the United Kingdom:

I.

2,

Ur à

Graphs showing financial results of Mr. Chinn’s business from July 1930
to the end of 1933.
Graphs showing :
(a) expenses in connection .with the Unatra fleet, 1927 to 1931;
(b) tonnage carried down stream by Unatra and by private trans-
porters, 1929 to end of 1933.

. Decision of June 20th, 1931.
. Unatra charges before July 1931.
. Form of fidelity contract and list of concerns with which fidelity contracts

were made by Unatra subsequently to July 1931.

. Graph showing prices of produce and proportion represented by the

subsidy, from April 1931 to March 1934.

. Correspondence with Socca and the Belgian Government regarding the

offer made in October 1932, and letter showing that Unatra allowed
special rebates.

90
A./B. 63.—THE OSCAR CHINN CASE 152

8. Convention of Saint-Germain-en-Laye of September oth, 1919 (Treaty

Series, 1919, No. 18) (in English and French).

9. Correspondence between the Belgian Minister for the Colonies, Socca,

Unatra and M. Crokaert:
(a) Letter from Socca to the Minister for the Colonies (June 3rd,
1932). |
(b) From the same to the same (June 21st, 1932).
(c) Letter from the Minister for the Colonies to Socca (June 23rd,
1932).
(4) Letter from Socca to the Minister for the Colonies (July 2nd,
1932).
(e) Letter from Unatra to M. Crokaert (May 22nd, 1933).
{fi Letter from M. Crokaert to Socca (June 7th, 1933).
(g) Letter from the Ministry for the Colonies to M. Crokaert (June 26th,
1933).
(k) Letter from Unatra to M. Crokaert (July r3th, 1933).
. Letter from the Agent of the United Kingdom to the Registrar (May 17th,
1934.)
. Letter from Socca to the Belgian Minister for the Colonies (June 26th,
1931).
. Letter from the Belgian Minister for the Colonies to Socca (July 28th,
1931).
. Judgment of the Court of First Instance at Leopoldville (Sept. 21st,
1932).
. Judgment of the Court of Appeal at Leopoldville (Dec. 13th, 1932).
Proclamations issued by the Governor-General of the Congo (Oct. 3rd
and Nov. 5th, 1932).

Letters exchanged between Unatra and Socca, etc.:
(a) Unatra to Socca (Nov. 6th, 1931).
(b) Socca to Unatra ( ,, 7th, ,, ).
(c) Unatra to Socca ( ,, 21st, ,, ).
(d) Socca to Unatra ( ,, 27th, ,, ).
(e) Unatra to Socca (Dec. 2nd, ,, ).
(f) Agreement between Unatra and Socca (Nov. 3rd, 1933).

I].—DocUMENTS FILED IN THE COURSE OF THE ORAL PROCEEDINGS.

A.—On behalf of the Belgian Government :

Map of the Belgian Congo (means of communication).

B.

I.

2.
3.

— On behalf of the Government of the United Kingdom :

Letter sent on September 30th, 1931, to Mr. Oscar Chinn by the
Inspector of Navigation on the Belgian Congo.

Bulletin de la Chambre de commerce de Léopoldville, 9th year, No. 8.
The Echo de la Bourse, an industrial and financial paper, ed. of Sept. 21st,
1933. ‘

III.—DocuMENTS CONSULTED BY THE COURT.

. General Act of the Conference of Berlin of February 26th, 1885 (Nou-

veau Recueil général de Martens, 2nd Series, Vol. 10, pp. 414-427).

. Maps of the Belgian Congo.

or
